        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 1 of 24



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

TIMOTHY G. IVEY, JR.,

                     Plaintiff,                          DECISION AND ORDER
              v.
                                                         1:19-CV-00657 EAW
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
____________________________________


                                    INTRODUCTION

       Represented by counsel, plaintiff Timothy G. Ivey, Jr. (“Plaintiff”) brings this action

pursuant to Title XVI of the Social Security Act (the “Act”), seeking review of the final

decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant”)

denying his application for supplemental security income (“SSI”). (Dkt. 1). This Court

has jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

       Presently before the Court are the parties’ cross-motions for judgment on the

pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 11; Dkt.

16), and Plaintiff’s reply (Dkt. 17). For the reasons discussed below, the Commissioner’s

motion (Dkt. 16) is granted and Plaintiff’s motion (Dkt. 11) is denied.




                                            -1-
        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 2 of 24



                                     BACKGROUND

       Plaintiff protectively filed his application for SSI on October 13, 2015. (Dkt. 6 at

90).1 In his application, Plaintiff alleged disability beginning October 13, 2015, due to the

following impairments: depression; panic attacks; paranoia; visual hallucinations; and

problems walking with both legs. (Id. at 91). Plaintiff’s application was initially denied

on February 25, 2016. (Id. at 103-14). At Plaintiff’s request, a hearing was held before

administrative law judge (“ALJ”) Stephen Cordovani, in Buffalo, New York on April 23,

2018. (Id. at 45-89). On June 20, 2018, the ALJ issued an unfavorable decision. (Id. at

11-36). Plaintiff requested Appeals Council review; his request was denied March 23,

2019, making the ALJ’s determination the Commissioner’s final decision. (Id. at 5-10).

This action followed.

                                  LEGAL STANDARD

I.     District Court Review

       “In reviewing a final decision of the [Social Security Administration (“SSA”)], this

Court is limited to determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct legal standard.” Talavera

v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.

§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more



1
       When referencing the page number(s) of docket citations in this Decision and Order,
the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

                                            -2-
        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 3 of 24



than a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)

(quotation omitted). It is not the Court’s function to “determine de novo whether [the

claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation

omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990) (holding that review of the Secretary’s decision is not de novo and that the

Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he

deferential standard of review for substantial evidence does not apply to the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)

(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).

II.    Disability Determination

       An ALJ follows a five-step sequential evaluation to determine whether a claimant

is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,

470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in

substantial gainful work activity. See 20 C.F.R. § 416.920(b). If so, the claimant is not

disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an

impairment, or combination of impairments, that is “severe” within the meaning of the Act,

in that it imposes significant restrictions on the claimant’s ability to perform basic work

activities. Id. § 416.920(c). If the claimant does not have a severe impairment or

combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.



                                           -3-
        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 4 of 24



       At step three, the ALJ examines whether a claimant’s impairment meets or

medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of

Regulation No. 4 (the “Listings”). Id. § 416.920(d). If the impairment meets or medically

equals the criteria of a Listing and meets the durational requirement (id. § 416.909), the

claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity

(“RFC”), which is the ability to perform physical or mental work activities on a sustained

basis, notwithstanding limitations for the collective impairments. See id. § 416.920(e).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC

permits the claimant to perform the requirements of his or her past relevant work. Id.

§ 416.920(f). If the claimant can perform such requirements, then he or she is not disabled.

If he or she cannot, the analysis proceeds to the fifth and final step, wherein the burden

shifts to the Commissioner to show that the claimant is not disabled. Id. § 416.920(g). To

do so, the Commissioner must present evidence to demonstrate that the claimant “retains a

residual functional capacity to perform alternative substantial gainful work which exists in

the national economy” in light of the claimant’s age, education, and work experience. Rosa

v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted).

                                        DISCUSSION

I.     The ALJ’s Decision

       In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 416.920. At step one, the ALJ determined

that Plaintiff had not engaged in substantial gainful work activity since October 13, 2015,

the application date. (Dkt. 6 at 16).

                                           -4-
        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 5 of 24



       At step two, the ALJ found that Plaintiff suffered from the following severe

impairments: obesity; diabetes mellitus; polymyositis; major depressive disorder; panic

disorder; post-traumatic stress disorder (“PTSD”); and history of asthma. (Id.). The ALJ

further found that Plaintiff’s medically determinable impairments of mild to moderate

obstructive sleep apnea, hypertension, and migraine headaches were non-severe. (Id. at

17).

       At step three, the ALJ found that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of any Listing. (Id.

at 17-19). The ALJ particularly considered the criteria of Listings 3.03, 12.04, 12.06,

12.15, and 14.05 in reaching his conclusion, as well as considering the effect of Plaintiff’s

obesity as required by Social Security Ruling (“SSR”) 02-01p. (Id.).

       Before proceeding to step four, the ALJ determined that Plaintiff retained the RFC

to perform sedentary work as defined in 20 C.F.R. § 416.967(a), with the additional

limitations that:

       [Plaintiff] can occasionally climb stairs and ramps. He cannot kneel, crouch,
       crawl, or climb ladders, ropes, or scaffolds. [Plaintiff] cannot work around
       hazards such as unprotected heights or dangerous moving mechanical parts.
       He must use a cane when ambulating greater than 50 feet. He should avoid
       concentrated exposure to fumes, odors, dusts, gases, poor ventilation and
       other respiratory irritants. He can understand, remember and carry out
       simple instructions and tasks. He is able to work in a low stress work
       environment reflected by simple work, no supervisory duties, no independent
       decision-making required, no strict production quotas, and minimal changes
       in work routine and processes. [Plaintiff] cannot travel to unfamiliar places.
       He can have occasional interaction with supervisors, co-workers and the
       public.

(Id. at 19). At step four, the ALJ found that Plaintiff had no past relevant work. (Id. at

30).
                                            -5-
        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 6 of 24



       At step five, the ALJ relied on the testimony of a vocational expert (“VE”) to

conclude that, considering Plaintiff’s age, education, work experience, and RFC, there

were jobs that exist in significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of lens inserter, order clerk, and

surveillance systems monitor. (Id. at 31). Accordingly, the ALJ found that Plaintiff was

not disabled as defined in the Act. (Id.).

II.    The Commissioner’s Determination is Supported by Substantial Evidence and
       Free from Reversible Error

       Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the

Commissioner, arguing that: (1) the ALJ improperly weighed the stale opinions of

consultative examiners Dr. Donna Miller and Dr. Gregory Fabiano; (2) the ALJ improperly

evaluated nurse practitioner (“NP”) Adrianne Roy’s opinion; (3) the ALJ’s RFC finding

is unsupported by substantial evidence; (4) the ALJ erred in his step three analysis; and (5)

the ALJ failed to properly account for Plaintiff’s well-supported functional limitations.

(See Dkt. 11-1). The Court has considered these arguments and, for the reasons discussed

below, finds them to be without merit.

       A.     Physical RFC and Weighing of Dr. Miller’s Opinion

       In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly

correspond with any of the opinions of medical sources cited in his decision.” Id.

However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s

RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586
                                             -6-
        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 7 of 24



(W.D.N.Y. 2018) (quotation omitted). “[A]s a result[,] an ALJ’s determination of RFC

without a medical advisor’s assessment is not supported by substantial evidence.” Dennis

v. Colvin, 195 F. Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation omitted).

       In assessing Plaintiff’s physical RFC, the ALJ assigned great weight to Dr. Miller’s

December 2015 opinion. (Dkt. 6 at 29). Plaintiff argues that this was error because the

opinion was rendered stale by Plaintiff’s February 2016 polymyositis diagnosis.2 (See Dkt.

11-1 at 16). The Court disagrees. “[M]edical source opinions that are conclusory, stale,

and based on an incomplete medical record may not be substantial evidence to support an

ALJ finding.” Camille v. Colvin, 104 F. Supp. 3d 329, 343 (W.D.N.Y. 2015). “A medical

opinion may be stale if it does not account for the claimant’s deteriorating condition.”

Carney v. Berryhill, No. 16-CV-269-FPG, 2017 WL 2021529, at *6 (W.D.N.Y. May 12,

2017). However, a medical opinion is not necessarily stale simply based on its age. A

more dated opinion may constitute substantial evidence if it is consistent with the record

as a whole notwithstanding its age. See Andrews v. Berryhill, No. 17-CV-6368 (MAT),

2018 WL 2088064, at *3 (W.D.N.Y. May 4, 2018) (ALJ did not err in relying on dated

opinions where there was no indication the plaintiff’s “condition had significantly

deteriorated after the issuance of . . . [the] opinions such that they were rendered stale or

incomplete”).

       Dr. Miller performed a consultative examination of Plaintiff on December 22, 2015.



2
       “Polymyositis is an inflammatory disease that causes bilateral muscle weakness. Its
symptoms include difficulty climbing stairs, rising from a seated position, and lifting
objects or reaching overhead.” Mai v. Comm’r of Soc. Sec., No. 15-CV-7448 (PKC), 2017
WL 4357377, at *11 n.35 (E.D.N.Y. Sept. 29, 2017) (citation omitted).
                                          -7-
        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 8 of 24



(Dkt. 6 at 312-15). Plaintiff reported that he had been told that “he had a connective tissue

disorder, but [that] doctors were not quite sure which one it was.” (Id. at 312). Plaintiff

also stated that “he continues to have pain with prolonged walking and prolonged activity,”

but that “[r]est and medication helps alleviate it.” (Id.). Dr. Miller conducted a neurologic

examination of Plaintiff, noting: “[deep tendon reflexes] physiologic and equal in upper

and lower extremities. No sensory deficit noted. Strength 5/5 in the upper and lower

extremities.” (Id. at 314). Dr. Miller diagnosed Plaintiff with myalgia,3 hypertension, and

asthma, and opined that Plaintiff was mildly limited in lifting, bending, carrying, pushing,

and pulling and that Plaintiff should avoid dust, irritants, and tobacco exposure. (Id. at

314-15). The ALJ gave this opinion “great weight” because it was “consistent with the

overall medical evidence of record and with [Plaintiff’s] activity level” and due to Dr.

Miller’s “program knowledge,” “detailed examination,” and “detailed opinion.” (Id. at

29).

       The medical evidence of record does not demonstrate that Plaintiff’s condition

significantly deteriorated after Dr. Miller’s December 2015 opinion. The treatment records

indicate that Plaintiff sometimes complained of body pain and experienced some muscle

weakness, but that his condition was generally managed with medication and that he was

advised to include exercise and physical therapy in his treatment. (See Dkt. 6 at 400-05

(on January 30, 2018, Dr. Sunitra Chadha noted that Plaintiff was last seen by Dr. Neha

Dang “at which time he was doing relatively well and was only on 5 mg of prednisone


3
       “Myalgia is defined as pain in a muscle or group of muscles.” Revi v. Comm’r of
Soc. Sec., No. 16cv08521 (ER) (DF), 2018 WL 1136997, at *6 n.24 (S.D.N.Y. Jan. 30,
2018) (internal quotation marks and citation omitted).
                                           -8-
        Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 9 of 24



daily” but that Plaintiff had “a flare of his muscle weakness and pain,” advised Plaintiff

regarding different medication options, and opined that Plaintiff was a suitable candidate

for physical therapy), 514-45 (at August 1, 2017, examination, upon Plaintiff’s reports that

he “continues to have pain in his knees and thighs,” but that he “[was] doing much better”

and was “not having much weakness,” Dr. Dang concluded Plaintiff was “doing

significantly better with not much weakness,” “CK continues to improve,” and “no

worsening symptoms”), 550 (on March 30, 2018, Dr. Chadha observed Plaintiff’s

polymyositis as stable), 571 (at July 8, 2016, appointment with Dr. Dang, Plaintiff reported

that he still had muscle pain in his thighs but that it was “much better than before”), 578

(at July 27, 2016, examination with Dr. Mohammed Abdel-Aal Ahmed, Plaintiff reported

“some muscle pain that’s generally well controlled with Tylenol and Aleve” and that he

was “able to do [activities of daily living] but no excessive activity,” and denied “any

muscle weakness”), 630 (on March 30, 2018, Dr. Chadha made changes to Plaintiff’s

medication regimen and advised Plaintiff of the importance of exercising in treating his

muscle disorder), 711 (at March 3, 2017, examination by Dr. Dang, Plaintiff reported that

he continues to have pain in his thighs, but that he was doing much better and not having

much weakness)). Dr. Miller’s opinion was thus not stale and provided evidentiary support

for the ALJ’s conclusions. The Court finds that the ALJ did not commit error in affording

“great weight” to Dr. Miller’s opinion and his reasons for affording it great weight were

proper and supported by the record.4


4
      Plaintiff cites Vazquez v. Saul, No. 18-CV-242, 2019 WL 3859031, at *4 (W.D.N.Y.
Aug. 16, 2019) for the broad proposition that a new diagnosis renders a prior consultative
examination stale. However, Vazquez is easily distinguishable. In Vazquez, the
                                            -9-
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 10 of 24



       Having concluded that Dr. Miller’s opinion constituted substantial evidence in

support of the ALJ’s decision, Plaintiff’s argument that his physical RFC was unsupported

by substantial evidence also fails. The ALJ’s RFC finding accounts for all the limitations

identified by Dr. Miller, while also crediting Plaintiff’s testimony in assessing additional

limitations. For example, the ALJ limited Plaintiff to requiring use of a cane when

ambulating greater than 50 feet (id. at 19) based on Plaintiff’s testimony that he could walk

one block using a cane or walker (id. at 64). Moreover, the RFC finding indicated that

Plaintiff could not kneel, crouch, crawl, or climb ropes or scaffolds (id. at 19), which was

consistent with Plaintiff’s testimony that he had difficulty getting up when crouching and

with his Function Report in which he reported difficulty climbing stairs, kneeling, and

squatting (id. at 65, 233). The fact that the ALJ afforded Plaintiff the benefit of the doubt

and included additional imitations in the RFC finding beyond those assessed by Dr. Miller

is not grounds for remand. Baker v. Berryhill, No. 1:15-cv-00943-MAT, 2018 WL

1173782, at *4 (W.D.N.Y. Mar. 6, 2018) (“[R]emand is generally not warranted where the

ALJ’s RFC finding is more restrictive than the limitations set forth in the medical opinions

of record.”).




consultative examiner did not identify any limitations with respect to the plaintiff’s hand
and finger dexterity and instead found 5/5 bilateral grip strength. Id. at *4. As such, a new
diagnosis of carpel tunnel syndrome rendered stale the consultative examiner’s opinion
concerning the plaintiff’s hands and fingers. Here, by contrast, Dr. Miller knew that
doctors had diagnosed Plaintiff with an unspecific connective tissue disorder and that he
suffered from muscle pain. Moreover, Dr. Miller’s findings and diagnosis of myalgia were
consistent with Plaintiff’s subsequent polymyositis diagnosis, in addition to the medical
evidence of record which documented muscle weakness and pain.
                                           - 10 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 11 of 24



       B.     Mental RFC and Weighing of Dr. Fabiano’s and NP Roy’s Opinions

       In assessing Plaintiff’s mental RFC, the ALJ gave “great weight” to psychological

consultative examiner Dr. Fabiano’s opinion. (Dkt. 6 at 29). Dr. Fabiano completed a

psychiatric examination of Plaintiff in December 2015 and opined that:

       [Plaintiff] does not appear to have any evidence of limitations in the ability
       to follow and understand simple directions and instructions, perform simple
       tasks independently, maintain attention and concentration, maintain a regular
       schedule, learn new tasks, perform complex tasks independently, or make
       appropriate decisions. He appears to have some moderate limitations in his
       ability to relate adequately with others and appropriately deal with stress.

(Dkt. 6 at 309). The ALJ gave this opinion “great weight” because it was “consistent with

the opinion of the State agency consultant, Dr. Dipeolu (Exhibit 2A) as well [Plaintiff’s]

activity level” and due to Dr. Miller’s “program knowledge,” “detailed examination,” and

“detailed opinion.” (Id. at 29).

       Plaintiff argues that Dr. Fabiano’s December 2015 opinion was stale “due to the

amount of treatment and deterioration which happened after the opinion was rendered.”

(Dkt. 11-1 at 17). Plaintiff argues that “[a]t the time of Dr. Fabiano’s opinion, Plaintiff had

just started attending therapy.” (Id.). As such, Plaintiff argues that Dr. Fabiano’s opinion

did not account for subsequent mental health treatment which indicated that Plaintiff’s

anxiety and depression continued to worsen. (See id.). The Court disagrees. Although Dr.

Fabiano rendered his opinion more than two years before the ALJ’s decision, the time gap

alone does not render his opinion stale. The treatment records do not show that Plaintiff’s

condition significantly deteriorated after Dr. Fabiano’s December 2015 opinion. Despite

ongoing complaints of depression and anxiety, Plaintiff’s mental status examinations were


                                            - 11 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 12 of 24



generally unremarkable throughout the relevant time period. (See Dkt. 6 at 425-27, 450-51,

457-58, 481, 553, 568, 570, 636, 642).

       Plaintiff cites the fact that he lived at Ebenezer Square in assisted living, where he

received assistance in handling funds and managing his appointments, medication, and

transportation, as evidence that Dr. Fabiano’s opinion was rendered stale. (See Dkt. 11-1

at 17-18). However, the record does not indicate that Plaintiff lived at Ebenezer Square

because he was unable to live independently—to the contrary, his preplacement assessment

indicates that Plaintiff was able to perform his own activities of daily living, including

cooking, cleaning, and laundry, and that he was able to use public transportation and care

for his own hygiene needs. (See id. at 551). Further, Plaintiff did not testify that he had a

representative payee because he was unable to manage his funds, but rather because “[he]

was nervous about living on [his] own.” (Id. at 56; see also id. at 55 (Plaintiff testified that

he had a representative payee so that he could “make better choices about how [he was]

spending [his] money”)). Plaintiff’s testimony was consistent with Ebenezer Square’s

functional assessment, which indicated that Plaintiff was independent in the area of

financial and money management as he could independently stay within a budget,

communicate financial concerns to staff, tend to welfare benefits, and complete banking

transactions. (Id. at 506-07).

       The Ebenezer Square functional assessment also indicated that Plaintiff was able to

complete most tasks independently, including using public transportation, and a few tasks

with encouragement or assistance. (See id. at 503-08). This assessment was consistent

with the evidence of record indicating that Plaintiff was able to manage his mental health

                                             - 12 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 13 of 24



symptoms. (See id. at 475 (on February 15, 2018, Plaintiff reported that he attended

karaoke events and a Valentine’s Day party at his living facility and that school had been

going well, that he had been completing all of his school work, and had an average of 93%),

514 (June 26, 2017, treatment record indicated improvement in frequency of hallucination

and nightmares), 568 (on March 1, 2016, Plaintiff described “manageable anxiety at

home,” including “minor worrying about his finances, medical condition and living

situation”), 570 (on April 25, 2016, Plaintiff reported that “he would be better off with a

desk job,” “he is very good with computers,” and that he would follow up with the Office

of Vocational and Educational Services for Individuals with Disabilities before school

starts), 578 (at June 27, 2016, appointment with Dr. Ahmed, Plaintiff reported that his

“depression was under good control”)). Accordingly, there is no evidence that Plaintiff’s

condition meaningfully deteriorated, thus rendering Dr. Fabiano’s December 2015 opinion

stale. The Court finds that the ALJ did not commit error in affording Dr. Fabiano’s opinion

great weight and his reasons for affording it great weight were proper and supported by the

record. See Guerra v. Comm’r of Soc. Sec., No. 1:16-CV-00991 (MAT), 2018 WL

3751292, at *7 (W.D.N.Y. Aug. 7, 2018) (“An ALJ has discretion to weigh the opinion of

a consultative examiner and attribute the appropriate weight based on his review of the

entire record.”).5


5
       Plaintiff cites Estrella v. Berryhill, 925 F.3d 90, 98 (2d Cir. 2019) for the proposition
that an ALJ cannot rely on the opinion of a consultative examiner in assessing a plaintiff’s
mental RFC. (Dkt. 11-1 at 19). Plaintiff’s reliance on Estrella is misplaced. In Estrella,
the ALJ gave “little weight” to the plaintiff’s treating physician’s opinion. Estrella, 925
F.3d at 98. The Second Circuit concluded this was error because the ALJ’s reliance on the
consultative examiner’s opinion did not provide a “good reason” for rejecting the treating
physician’s opinion. Id. By contrast, the record in this case does not contain an opinion
                                               - 13 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 14 of 24



       The Court is also not persuaded by Plaintiff’s argument that Dr. Fabiano’s opinion

was inconsistent with the record. (See Dkt. 11-1 at 18). As discussed above, Dr. Fabiano’s

opinion was consistent with treatment notes as well as the Ebenezer Square functional

assessment indicating that Plaintiff was able to manage his mental health symptoms. As

correctly noted by the ALJ, Dr. Fabiano’s opinion was also consistent with the opinion of

State agency consultant Dr. Dipeolu who opined that Plaintiff was moderately limited in

social functioning, but could “carry out simple tasks in a lower contact, lower stress

environment.” (Dkt. 6 at 97).6

       Plaintiff next argues that the ALJ erred in weighing NP Roy’s opinion as to his

mental functioning. As an initial matter, the Court notes that, as a nurse practitioner, NP

Roy’s opinion is not entitled to any special weight. See Genier v. Astrue, 298 F. App’x

105, 108 (2d Cir. 2008) (“[N]urse practitioners . . . are defined as ‘other sources’ whose

opinions may be considered with respect to the severity of the claimant’s impairment and



from a treating physician, and so the ALJ did not rely on Dr. Fabiano’s opinion to discount
any such opinion. Estrella does not stand for the broad proposition that a consultative
physician’s opinion can never constitute substantial evidence in support of an ALJ’s
findings. To the contrary, “it is well-settled that a consulting psychiatric examiner’s
opinion may be given great weight and may constitute substantial evidence to support a
decision.” Colbert v. Comm’r of Soc. Sec., 313 F. Supp. 3d 562, 577 (S.D.N.Y. 2018).
6
       Plaintiff argues that Dr. Fabiano’s opinion was “at odds with the longitudinal
record” like in Mikrazi v. Comm’r of Soc. Sec., No. 15-CV-698, 2016 WL 5110035, at *9
(W.D.N.Y. Sept. 21, 2016). In Mikrazi, the court found that the consultative examiner did
not have “a complete understanding of the nature of [the] plaintiff’s symptoms” because
she reported the plaintiff had no panic attacks, but the record showed that the plaintiff
“experienced panic attacks, some as recently as a month prior to her examination” by the
consultative examiner. Id. at *9. Here, by contrast, Dr. Fabiano did not affirmatively
conclude that Plaintiff never suffered from hallucinations, but rather noted there was no
evidence of hallucinations “in the evaluation setting.” (Dkt. 6 at 308).
                                           - 14 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 15 of 24



ability to work, but need not be assigned controlling weight.” (citation omitted)); see also

Taylor v. Colvin, No. 3:14-CV-0928 (GTS), 2016 WL 1049000, at *5 (N.D.N.Y. Mar. 11,

2016) (“[A]n opinion from a nurse practitioner is not a medical opinion that is entitled to

any particular weight under the regulations.” (citations omitted)).

       NP Roy completed a mental residual functional capacity questionnaire and opined

that with regards to mental abilities and aptitudes needed to do unskilled work, Plaintiff’s

functioning was mostly “unlimited or very good” and “limited but satisfactory,” with the

exceptions that he was seriously limited in: sustaining an ordinary routine without special

supervision; working in coordination with or proximity to others without being unduly

distracted; completing a normal workday and workweek without interruptions from

psychologically based symptoms; and performing at a consistent pace without an

unreasonable number and length of rest period. (Dkt. 6 at 592). Significantly, NP Roy

opined that Plaintiff had no limitations with respect to the mental abilities and aptitudes

needed for semiskilled and skilled work (understanding, remembering, and carrying out

detailed instructions, setting realistic goals or making plans independently of others, and

dealing with the stress of semiskilled and skilled work). (Id. at 593). Moreover, NP Roy

opined that Plaintiff had generally no limitations with respect to the mental abilities and

aptitudes needed for particular types of jobs (interacting appropriately with the general

public, maintaining socially appropriate behavior), with the exception that Plaintiff was

“limited but satisfactory” in adhering to basic standards of neatness and cleanliness. (Id.).

       The ALJ assigned little weight to NP Roy’s opinion, finding the opinion inconsistent

with evidence that “suggest[ed] greater ability than [NP Roy] indicated.” (Id. at 30 (“[The

                                           - 15 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 16 of 24



opinion] is inconsistent with [Plaintiff’s] activity level, his ability to perform schoolwork,

his interaction at Ebenezer Square, his ability to shop and go online for six hours, etc.”)).

To the extent that NP Roy’s opinion conflicted with the evidence of record, which included

the Ebenezer Square functional assessment and the opinions of Dr. Fabiano and Dr.

Dipeolu, the ALJ was entitled to resolve the conflict. See Pullins v. Comm’r of Soc. Sec.,

No. 1:18-cv-01303-DB, 2019 WL 6724586, at *5 (W.D.N.Y. Dec. 11, 2019) (“[I]t is the

role of the ALJ to resolve conflicts in the record.” (citing Veino v. Barnhart, 312 F.3d 578,

588 (2d Cir. 2002))). Moreover, contrary to Plaintiff’s assertion that the ALJ improperly

considered his activities of daily living in assessing NP Roy’s decision, it is well settled

that “[a]n ALJ has discretion to resolve conflicts in the record, including with reference to

a claimant’s reported activities of daily living. . . .” Perozzi v. Berryhill, 287 F. Supp. 3d

471, 492 (S.D.N.Y. 2018).7 The Court finds no error in the ALJ’s assessment of NP Roy’s

opinion.

       Having concluded that Dr. Fabiano’s opinion was not rendered stale, Plaintiff’s

argument that the mental RFC finding was formulated without a medical opinion



7
        The Court rejects Plaintiff’s argument that the ALJ mischaracterized Plaintiff’s
activities. (Dkt. 11-1 at 21-22). Plaintiff’s ability to perform schoolwork was evidenced
by the completion of three college courses. (Dkt. 6 at 58-60). Moreover, although Plaintiff
testified that he had taken a leave of absence the semester of Fall 2016, Plaintiff did not
testify that his mental health symptoms necessitated the leave of absence. (See id. at
60-61). Plaintiff focuses on the mere fact that he lived at Ebenezer Square and received
some assistance with activities as evidence that he was disabled. (See Dkt. 11-1 at 21-22;
Dkt. 17 at 5). However, Plaintiff does not attempt to reconcile this position with the
Ebenezer Square functional assessment which indicated that Plaintiff could perform most
tasks independently, and some tasks with encouragement or assistance. (Dkt. 6 at 503-06).
Significantly, the assessment did not assess Plaintiff as being unable to complete tasks
independently for any of the activities listed. (See id.).
                                             - 16 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 17 of 24



necessarily fails. (See Dkt. 11-1 at 25). The ALJ limited Plaintiff to occasional interaction

with supervisors, co-workers, and the public (Dkt. 6 at 19) based on Dr. Fabiano’s opinion

that Plaintiff was moderately limited in relating adequately with others (id. at 309), which

was also consistent with Plaintiff’s testimony that he suffered from anxiety and panic

attacks when he is around a lot of people (id. at 70). The ALJ also limited Plaintiff to

simple instructions and tasks and work in a low stress environment (id. at 19) accounting

for Dr. Fabiano’s opinion that Plaintiff was moderately limited in appropriately dealing

with stress (id. at 309), which was consistent with Plaintiff’s testimony that he had

difficulty maintaining a schedule independently and worked with a case manager to avoid

“overload[ing] [him]self with too much” (id. at 67-68). The ALJ also limited Plaintiff to

no supervisory duties, no strict production quotas, and minimal changes in work routine

and processes (id. at 19) consistent with Plaintiff’s testimony that he experienced panic

attacks that made it “really hard [for him] to think . . . how to do things” (id. at 70). As

discussed above, the fact that the ALJ assessed greater limitations beyond those identified

by Dr. Fabiano is not grounds for remand. See Baker, 2018 WL 1173782, at *4.

       The Court is also not persuaded by Plaintiff’s argument that the ALJ failed to

“properly account for Plaintiff’s well-supported functional limitations” in assessing his

mental RFC. (Dkt. 11-1 at 32-33). Plaintiff argues in particular that the RFC improperly

assessed Plaintiff as capable of occasional interaction with supervisors, co-workers and the

public due to Plaintiff’s “significant and encompassing” anxiety and depression. (Id. at

32). However, NP Roy found that Plaintiff was: “unlimited or very good” in interacting

appropriately with the general public and maintaining socially appropriate behavior; and

                                           - 17 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 18 of 24



“limited but satisfactory” in accepting instructions and responding appropriately to

criticism from supervisors and getting along with co-workers without unduly distracting

them or exhibiting behavioral extremes (Dkt. 6 at 592), consistent with the Ebenezer

Square functional assessment which indicated that Plaintiff independently maintained

contact with family and his social network and treated peers and staff with respect (id. at

506) and Dr. Fabiano’s opinion that Plaintiff was moderately limited in his ability to relate

adequately with others (id. at 309). Accordingly, Plaintiff’s argument that there was

“nothing in the medical record which supports Plaintiff being able to perform interaction

with others for 1/3rd of the workday” (Dkt. 11-1 at 33) is plainly without merit.

       Further, contrary to Plaintiff’s characterization of the VE’s testimony (id. at 33), the

VE did not testify that someone who needed reminders would be unemployable. Instead,

the VE confirmed that a claimant who required special supervision because he had

difficulty sustaining ordinary task behavior would be unemployable. Significantly, neither

Dr. Fabiano nor Dr. Dipeolu assessed Plaintiff as being unable to sustain ordinary task

behavior (see Dkt. 6 at 97, 309), nor did the evidence of record indicate that Plaintiff had

such a limitation. Further, as discussed above, the Ebenezer Square functional assessment

indicated that Plaintiff was able to complete most tasks independently. (See Dkt. 6 at

503-06). As such, Plaintiff’s argument that the fact that he lived at Ebenezer Square and

received reminders for certain tasks is evidence that he was unable to complete any work

related functions is without support in the record.

       Plaintiff also argues that it was error for the ALJ to not assess limitations accounting

for Plaintiff’s severe impairments of depression, anxiety, and PTSD. This argument is

                                            - 18 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 19 of 24



unsupported by the record. The ALJ assessed a detailed mental RFC finding accounting

for the Plaintiff’s mental impairments and related mental health symptoms:

       [Plaintiff] can understand, remember and carry out simple instructions and
       tasks. He is able to work in a low stress work environment reflected by
       simple work, no supervisory duties, no independent decision-making
       required, no strict production quotas, and minimal changes in work routine
       and processes. [Plaintiff] cannot travel to unfamiliar places. He can have
       occasional interaction with supervisors, co-workers and the public.

(Dkt. 6 at 19). To the extent that Plaintiff argues that the impairments resulted in more

severe limitations, it is ultimately Plaintiff’s burden to prove a more restrictive RFC than

the RFC assessed by the ALJ. See Smith v. Berryhill, 740 F. App’x 721, 726 (2d Cir. 2018).

The ALJ reasonably concluded that Plaintiff failed to meet his burden in this case. In

formulating the RFC assessment, the ALJ considered the objective medical evidence,

Plaintiff’s treatment history, allegations, and the opinions of physicians. As such, the RFC

assessment in this case is consistent with the record and is supported by substantial

evidence. Accordingly, neither reversal nor remand is warranted.

       C.     Step Three Analysis

       Finally, the Court considers Plaintiff’s argument that the ALJ erred by failing to

properly evaluate Listings 12.04, 12.06, and 12.15 in his Step Three analysis. (Dkt. 11-1

at 26-27). “Plaintiff has the burden of proof at step three to show that [his] impairments

meet or medically equal a Listing.” Rockwood v. Astrue, 614 F. Supp. 2d 252, 272

(N.D.N.Y. 2009). “To match an impairment in the Listings, the claimant’s impairment

must meet all of the specified medical criteria of a listing.” Loescher v. Berryhill, No. 16-

CV-300-FPG, 2017 WL 1433338, at *3 (W.D.N.Y. Apr. 24, 2017) (internal quotation

marks and citation omitted). “If a claimant’s impairment manifests only some of those
                                           - 19 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 20 of 24



criteria, no matter how severely, such impairment does not qualify.” Rockwood, 614 F.

Supp. 2d at 272 (internal quotations and citations omitted).

       An ALJ is required to provide an explanation “as to why the claimant failed to meet

or equal the Listings, ‘[w]here the claimant’s symptoms as described by the medical

evidence appear to match those described in the Listings.’” Rockwood, 614 F. Supp. 2d at

273 (quoting Kuleszo v. Barnhart, 232 F. Supp. 2d 44, 52 (W.D.N.Y. 2002)) (alteration in

original). “[I]t is the ALJ’s responsibility . . . to build an accurate and logical bridge from

the evidence to [his or her] conclusion to enable a meaningful review,” and “[t]he Court

cannot . . . conduct a review that is both limited and meaningful if the ALJ does not state

with sufficient clarity the legal rules being applied and the weight accorded the evidence

considered.” Loescher, 2017 WL 1433338, at *3 (internal quotation marks and citations

omitted) (second alteration in original). However, “[a]n ALJ’s unexplained conclusion [at

step three] of the analysis may be upheld where other portions of the decision and other

‘clearly credible evidence’ demonstrate that the conclusion is supported by substantial

evidence.” Ryan v. Astrue, 5 F. Supp. 3d 493, 507 (S.D.N.Y. 2014) (citation omitted).

       To satisfy the requirements of Listings 12.04, 12.06, or 12.15, Plaintiff must meet

the criteria of paragraph (A) and either paragraph (B) or (C) of those Listings. Paragraphs

(B) and (C), under Listings 12.04, 12.06, and 12.15, are identical. See 20 C.F.R. Pt. 404,

Subpt. P, App. 1, §§ 12.04, 12.06, and 12.15. To satisfy the paragraph (B) criteria, a

plaintiff must “show extreme limitation of one, or marked limitation of two, of the

following areas of mental functioning: 1. Understand, remember or apply information; 2.

Interact with others; 3. Concentrate, persist, or maintain pace; 4. Adapt or manage oneself.”

                                            - 20 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 21 of 24



Jeffrey W. v. Berryhill, No. 1:18-CV-0115 (LEK), 2019 WL 2210593, at *7 (N.D.N.Y.

May 22, 2019) (quotation omitted). A limitation is “marked” if it “interferes seriously with

a claimant’s ability to function independently, appropriately, effectively, and on a sustained

basis.” Id. (quotation and alteration omitted).

       To satisfy the paragraph (C) criteria, a plaintiff must show “(1) medical

documentation of the disorder for a period of at least two years and (2) evidence of both

(a) medical treatment, mental health therapy, psychosocial support(s), or a highly

structured setting(s) that is ongoing and that diminishes the symptoms and signs of the

mental disorder,” as well as (b) “marginal adjustment, that is, the claimant has minimal

capacity to adapt to changes in his environment or to demands that are not already part of

his daily life.” Id. (quotation and alterations omitted). Plaintiff contends that the ALJ

failed to properly evaluate both paragraph (B) and (C) in assessing Plaintiff’s mental health

impairments. (Dkt. 11-1 at 27). The Court disagrees.

       In deciding Plaintiff’s claim, the ALJ provided a robust discussion of the paragraph

(B) criteria, and ultimately concluded that Plaintiff was moderately limited in:

understanding, remembering, or applying information; interacting with others;

concentrating, persisting, or maintaining pace; and adapting or managing oneself. (Dkt. 6

at 18). Plaintiff has raised a number of objections to the ALJ’s assessment of the paragraph

(B) criteria, all of which are essentially disagreements over the ALJ’s view of the medical

evidence of record.      (See Dkt. 11-1 at 28-30).         Plaintiff attempts to avoid this

characterization by arguing that the ALJ “selectively cited evidence and avoided giving an

accurate representation of Plaintiff.” (Id. at 30). In particular, Plaintiff argues that it was

                                            - 21 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 22 of 24



“insulting” for the ALJ to hold Plaintiff’s “three-credit introductory class against him” and

that it was “equally irresponsible” for the ALJ to cite the fact that Plaintiff independently

grocery shopped and lived on his own without noting that Plaintiff completed such

activities “with the help of assisted living, one of the most supportive structures you can

be in.” (Id.). Contrary to Plaintiff’s assertions, the ALJ considered this evidence as well

as the Ebenezer Square functional assessment and the opinions of Dr. Fabiano and Dr.

Dipeolu in finding that Plaintiff was only moderately limited in the four mental functioning

domains of the paragraph (B) criteria.       Accordingly, Plaintiff has not demonstrated

reversible error in the ALJ’s assessment of the paragraph (B) criteria.

       Plaintiff next argues that the ALJ’s failure to provide an explanation as to why

Plaintiff did not meet the paragraph (c) criteria was error requiring remand. Again, the

Court disagrees. While the ALJ did not set forth a detailed explanation regarding the

paragraph (c) criteria, the basis for the ALJ’s determination is easily discernible from the

record. In particular, the Court notes that the Commissioner’s regulations provide that

marginal adjustment is demonstrated where there is evidence that changes or increased

demands have led to exacerbation of symptoms and signs, and to deterioration in

functioning. 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00(G)(2)(c). Examples of such

deterioration include the inability to function outside of your home or a more restrictive

setting, without substantial psychosocial support; the necessity for a significant change in

medication or other treatment; and episodes of deterioration that require hospitalization.

Id.



                                           - 22 -
       Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 23 of 24



       Here, the ALJ found that Plaintiff successfully completed three college courses, was

able to shop and go online for six hours a day, and functioned mostly independently at

Ebenezer Square. (Dkt. 6 at 30, 78). The record also indicated that Plaintiff was able to

complete his schoolwork and maintain a 93% average, despite missing several classes (id.

at 29, 466), and that Plaintiff had expressed an interest in pursuing a major in electrical

engineering after completing a major in computer networking (see id. at 570). The ALJ

also found that Plaintiff traveled independently by bus, participated in Tae Kwon Do three

times a week, and visited the library and the Wellness Center twice a week. (Id. at 29).

Further, mental status examinations indicated that Plaintiff was observed to have future

and goal directed, logical thought processes. (Id. at 419, 426, 440, 450, 562, 569, 570,

642). Based on the ALJ’s findings and the evidence of record, no reasonable fact finder

could have found that Plaintiff had the marginal adjustment necessary to satisfy the

paragraph (C) criteria. See Jeffrey W., 2019 WL 2210593, at *8 (finding plaintiff did not

demonstrate “marginal adjustment” under paragraph (C) criteria where plaintiff’s daily

activities included managing money, playing poker, using his computer, driving a car,

shopping, cooking, fishing, walking the dogs, cleaning his clothes, and vacuuming, and

medical evidence indicated plaintiff’s good concentration, intact memory, normal thought

content, and goal oriented thought processes).8 Plaintiff has not demonstrated a step three

error that would warrant remand.



8
        Plaintiff argues that this Court’s decision in Jablonski v. Comm’r of Soc. Sec., No.
1:18-CV-00597 EAW, 2019 WL 4439453, at *4 (W.D.N.Y. Sept. 13, 2019) always
requires remand where the ALJ fails to provide a more fulsome discussion as to why a
plaintiff’s symptoms do not meet the paragraph (C) criteria. The Court disagrees. In this
                                             - 23 -
         Case 1:19-cv-00657-EAW Document 19 Filed 08/27/20 Page 24 of 24



                                     CONCLUSION

         For the foregoing reasons, the Commissioner’s motion for judgment on the

pleadings (Dkt. 16) is granted, and Plaintiff’s motion for judgment on the pleadings

(Dkt. 11) is denied. The Clerk of Court is directed to enter judgment and close this case.

         SO ORDERED.




                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated:         August 27, 2020
               Rochester, New York




case, the medical evidence of record indicated that Plaintiff plainly did not meet the
paragraph (C) criteria. As such, remand on this basis would be inappropriate.
                                         - 24 -
